TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00018-CV



                                 Kristine M. Giliotti, Appellant

                                                v.

                                   Steven P. Giliotti, Appellee


                 FROM COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 12-15075, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant has filed an unopposed motion to dismiss this appeal, explaining that

the parties have resolved their dispute. We grant the motion and dismiss the appeal. Tex. R. App.

P. 42.1(a)(1).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: April 11, 2014